The Family Court providently exercised its discretion in imposing sanctions and costs upon counsel for the mother, Peter C. Lomtevas, for making frivolous motions to impose sanctions and costs upon the Law Guardian and the father’s counsel. The record supports the Family Court’s determination that the motions were completely without merit in law or fact, and were made primarily to harass or maliciously injure another (see 22 NYCRR 130-1.1 [c] [1]; Greene v Doral Conference Ctr. Assoc., *77418 AD3d 429, 431 [2005]; Kucker v Kaminsky & Rich, 7 AD3d 491, 492 [2004]; Tyree Bros. Envtl. Servs. v Ferguson Propeller, 247 AD2d 376, 377 [1998]). In support of the motions, Lomtevas submitted, inter alia, affidavits from a doctor that are rife with unfounded, gratuitously offensive, and utterly unacceptable attacks upon counsel for the father, the Law Guardian, and the Family Court (see Matter of Winston, 243 AD2d 638 [1997]; Matter of Jemzura v Mugglin, 207 AD2d 645 [1994]). Lifson, J.P., Ritter, Florio and Carni, JJ., concur.